Motion to dismiss appeal for failure to prosecute granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before May 1, 1962, with notice of argument for the June 1962 Term of this court, said appeal to be argued or submitted when reached. That branch of the motion seeking to dismiss the appeal on the ground that the notice of appeal herein was not timely is denied, without prejudice, however, to a renewal thereof upon the argument of the appeal. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.